Citation Nr: 1730918	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO. 12-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for status post medial meniscectomy of the left knee based on limited range of motion.

2. Entitlement to a rating in excess of 10 percent for status post medial meniscectomy of the left knee based on knee instability. 


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1983 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This matter was remanded in March 2015 by the Board for additional development. During the course of the appeal, the RO, after additional development, granted service connection for sinusitis, in an April 2017 rating decision. Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, the issue is no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran's left knee disability is manifested by painful motion and flexion limited to 120 degrees at worst.

2. The Veteran's left knee disability is manifested by slight instability with no indications of moderate instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2016).

2. The criteria for a rating in excess of 10 percent for a left knee disability based on instability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in May 2007. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). It is not expected that all cases will show all the findings specified. However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claims. The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the veteran).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just. 38 C.F.R. § 4.6 (2016). Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses. The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions. 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran has been granted service connection for status post medial meniscectomy (left knee disability), with limitation of motion under Diagnostic Code 5260, and a separate rating for instability under Diagnostic Code 5257.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260. When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. Ratings for arthritis cannot be combined with ratings based on limitation of motion of the affected joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

A claimant who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under Diagnostic Codes 5260 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998). Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same knee if separate compensably ratable disability is shown. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees. A 20 percent rating is warranted for flexion limited to 30 degrees. A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a 0 percent rating. Extension of the leg limited to 10 degrees warrants a 10 percent rating. Extension of the leg limited to 15 degrees warrants a 20 percent rating. Extension of the leg limited to 20 degrees warrants a 30 percent rating. Extension of the leg limited to 30 degrees warrants a 40 percent rating. Extension of the leg limited to 45 degrees warrants a 50 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2016). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling. Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling. Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). 38 C.F.R. § 4.71a (2016).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Burton v. Shinseki, 25 Vet. App. 1 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A February 2008 VA examination report shows that the Veteran reported knee pain for many years. She reported no pain while resting but with activity. She reported that she was able to walk one to two miles and could sit with no issues. The examiner noted that the Veteran came to the appointment with no orthopedic aids; her gait was fluid and unobstructed. She was able to demonstrate the special gait test such as walking on the toes/heel with no problems, and was able to squat completely. She was slow standing up but stable on one knee. Examination of the knee showed that the position was normal; clean scar across the medial tibia (5 centimeters long); easily moveable. Multipoint-like scars from arthroscopic surgery on left knee were noted. Examination also showed positive bilateral patellar tenderness; no fluid buildup, synovitis or temperature; no obstructions on the back of the knee. Both ligaments were noted to be stable at 0 degrees and 30 degrees; no anterior displacement in 0 degrees and 30 degrees. Range of motion on active and passive range of motion was noted as extension to 0 degrees and flexion to 125 degrees. Repetitive use testing showed reduced flexion to 120 degrees. The examiner diagnosed the Veteran with pain in the femoral patella with status after rupturing the anterior cruciate ligament and left inner meniscus in 2006. 

A May 2010 VA treatment record shows that physical examination of the left knee revealed swelling near incision on medial aspect of the left knee and crepitus during lateral rotation of the patella and with flexion/extension. The Veteran reported pain and bruising. She denied instability in the knee. An August 2010 VA treatment record showed that the Veteran was diagnosed with osteoarthritis of the left knee. A March 2012 VA treatment record shows that the Veteran reported that she was able to exercise at least 30 minutes on an elliptical. She denied any lower extremity edema. 

A February 2017 VA examination report regarding the left knee shows that both the service connected left knee and non-service connected right knee were examined. Additionally, as will be noted below, the left knee was evaluated in active motion, passive motion, weight-bearing, and non-weight bearing situations. The VA examiner diagnosed the Veteran with left knee arthritis, left knee status subtotal medial meniscectomy, and status post ACL repair left knee. Flare ups were noted to occur lasting several days after strenuous activity. Functional loss was described by the Veteran as difficulty with strenuous weight bearing activities such as running or squats. Range of motion testing of the left knee noted flexion 0 to 120 degrees and extension 0 to 120 degrees. Pain was noted on flexion, but there was no objective evidence of localized tenderness or pain on the palpation of the knee. No evidence of pain was noted with weight bearing, but crepitus was shown. Repetitive use testing was conducted with no additional loss of function or range of motion. During flare ups the examiner reported that pain, weakness, and fatigability were present. Muscle strength testing of the left knee was noted as normal. Muscle strength testing included testing with active movement against gravity and some resistance. Muscle atrophy and anklyosis were not noted. Joint instability was noted as anterior instability of 1+. Posterior, medial, and lateral stability testing were normal. The Veteran was also noted to have a left knee meniscus condition noted as a meniscus tear with residual pain. While the Veteran did have a meniscectomy in 2006, pain and loss of range of motion were still noted. Surgical scars were noted of 3 centimeters in length and .5 centimeters in length, and two 1 centimeter by .5 centimeter scars. Functional impact of the knee disability was noted as ongoing pain that interfered with the ability to run, jump, and squat. 

After a review of the evidence of record, the Board finds that ratings in excess of 10 percent for left knee limited flexion and in excess of 10 percent for left knee instability are not warranted. 

Addressing limited motion, the Board notes that the evidence shows that the Veteran's left knee extension has been consistently shown to be full, to 0 degrees; therefore a compensable rating under Diagnostic Code 5261 is not warranted. With regards to flexion, the evidence shows that the Veteran has been able to achieve flexion to 120 degrees, with pain, which is a non-compensable limitation. In order to warrant a higher rating under Diagnostic Code 5260, limitation of flexion would need to be shown to be limited to 30 degrees. As there is no evidence of limitation of flexion to 30 degrees, an increased rating under Diagnostic Code 5260 is not warranted. 

Additionally, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under Diagnostic Code 5003, governing arthritis. As the Veteran's left knee disability does not involve two major joints with incapacitating episodes, 10 percent remains the highest rating warranted for arthritis even considering functional loss due to pain and other factors. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Addressing left knee instability, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee instability. There is no indication that the Veteran has left knee instability that is moderate in nature. The Veteran herself has not reported knee instability during any of her medical examinations. However, the VA examination in 2017 noted a 1+ for anterior instability. Therefore, the Board finds that the Veteran's left knee instability is no more than slight, and a rating in excess of 10 percent is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code5257 (2016). Additionally, the Board notes that the Veteran's rating for joint instability encompasses the partial removal of her semilunar cartilage due to a meniscectomy that in turn has resulted in slight joint instability. Therefore, the Board finds that an additional separate rating based upon Diagnostic Code 5259 is not warranted as that would result in pyramiding which is prohibited by 38 C.F.R. § 4.14 (2016).

Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5262, and 5263, is inappropriate as the Veteran's left knee disability does not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, tibia or fibula impairments, or genu recurvatum. 38 C.F.R. § 4.71a (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate ratings for the left knee disability. Therefore, the claim for increase must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post medial meniscectomy of the left knee based on limited range of motion is denied.

Entitlement to a rating in excess of 10 percent for status post medial meniscectomy of the left knee based on knee instability is denied. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


